Citation Nr: 0421672	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1968 to January 1969 and from July 23, 1971, to August 7, 
1971. He died on August [redacted], 1999.  The appellant is 
his widow.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for the cause of the veteran's death and 
also denied a claim for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.

The case was previously before the Board in April 2001, at 
which time it was Remanded to obtain clarification as to 
whether the appellant desired a hearing before the Board and 
for other development.  The case is once again before the 
Board for appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Board's April 2001 Remand, as noted above, 
the RO contacted the appellant and requested that she clarify 
whether she desired a hearing before a member of the Board.  
If she did, the RO was to clarify the type of Board hearing 
she desired, and such a hearing was to have been scheduled.  
The notice was provided to the appellant on March 31, 2003, 
and, in a written communication received on May 29, 2003, she 
indicated that she desired a video conference hearing.  
However, such a hearing was never scheduled.

While the Board regrets the delay, the case must necessarily 
be returned to schedule a video conference to ensure that the 
VA has met its duty to ensure full compliance with due 
process requirements.  Accordingly, the case is REMANDED to 
the regional office (RO) for the following development: 

The RO should schedule a video conference 
hearing at the Regional Office before a 
Veterans Law Judge, Board of Veterans' 
Appeals .

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until she 
is otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




